OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: March 31 Date of reporting period: July 1, 2013- June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Strategic Latin America Fund Proxy Voting Record for the Period 7/1/13 - 6/30/14 Issuer Ticher symbol CUSIP / ISIN Meeting date Brief description of vote Proposed by management or a shareholder Vote cast TYPE OF VOTE Mgmt Rec Grupo Financiero Banorte GFNORTEO MXP370711014 7/3/2013 * Proposal, discussion and, if deemed appropriate, approval regarding the increase of the variable part of the share capital of the company, through MGM YES FOR FOR the issuance of unsubscribed shares for placement with the investing public and through a primary public offering, without the preemptive subscription rights being applicable, in accordance with the terms of article 53 of the securities market law, subject to the authorization of the national banking and securities commission * Proposal, discussion and, if deemed appropriate,approval regarding the primary public offering ofshares representative of the capital of thecompany in Mexico, in united states of Americaand on other, foreign markets, within theframework of the applicable legislation MGM YES FOR FOR * Designation of delegates who will carry out and formalize the resolutions passed by the general meeting MGM YES FOR FOR COMPARTAMOS MX01CO0P0009 07/19/2013 * Resolutions regarding the appointment orratification, if deemed appropriate, of members ofthe board of directors, classification of theirindependence MGM YES FOR FOR * Designation of delegates MGM YES FOR FOR SALFACORP SALFACOR CL000000049 08/20/2013 * To establish the placement price, or to delegate to the board of directors the final establishment of the placement price for the 37,400,134 paid,common, nominative shares, with no par value,of Salfacorp S.A. that have not yet been subscribed for and paid in and that correspond to the remainder of the shares that were issued with a charge against the capital increase approved at the extraordinary general meeting of shareholders that was held on March 9, 2011 MGM YES FOR FOR * The passage of all the other resolutions that maybe conducive or necessary to carry out that whichis described above MGM YES FOR FOR Constructora Conconcreto CONCONCB COF02PA00039 08/29/2013 * Verification of the quorum and notice regarding legal restriction MGM YES FOR FOR * Reading and approval of the agenda MGM YES FOR FOR * Appointment of the committee to review and approve the general meeting minutes MGM YES FOR FOR * Appointment of one member of the board of directors due to the resignation of Ms. Luisa Fernanda Lafaurie de Rivera MGM YES FOR FOR Luz del Sur LUSURC PEP702521001 09/25/2013 * Voluntary revaluation of the fixed assets MGM YES FOR FOR * Designation of representatives to sign the minutes MGM YES FOR FOR Grupo Financiero Banorte GFNORTEO MXP370711014 10/14/2013 * Discussion and, if deemed appropriate, approvalof a proposal to pay a cash dividend in theamount of MXN 0.7852 per share MGM YES FOR FOR * Report from the board of directors of the company regarding the number of shares actually subscribed for and paid in through the primary public offering of shares representative of the capital of the company and of the consequent share capital increase paid in to the company,which capital increase paid in to the company,which was approved at an extraordinary general meeting of shareholders that was held on July 3,2013 MGM YES FOR FOR * Report from the outside auditor regarding the tax situation of the company MGM YES FOR FOR * Designation of a delegate or delegates toformalize and carry out, if deemed appropriate,the resolutions passed by the general meeting MGM YES FOR FOR MEXICHEM MEXCHEM MX01ME050007 11/11/2013 * Proposal, discussion and, as the case may be, approval for the payment of a dividend in cash infavor of the company's shareholders, up to the amount of MXN0.50 (fifty cents) per share.resolutions in connection there to MGM YES FOR FOR * Proposal, discussion and, as the case may be,approval of the company's merger as merging company and one or more of its subsidiaries as merged companies. resolutions in connection there to MGM YES FOR FOR * Proposal, discussion and, as the case may be,approval of the amendment to article third of the corporate bylaws regarding the corporate purpose, derived from the merger referred to in the preceding item. resolutions in connectiont here to MGM YES FOR FOR * Designation of delegates to comply with and formalize the resolutions adopted by the meeting MGM YES FOR FOR Banco Santander Chile BSAC CLP1506A1070 12/5/2013 * To vote regarding the offer from BancoSantander S.A. to Banco Santander, Chile, for the purchase of the shares issued by thesubsidiary of the latter that is called SantanderAsset Management S.A. Administradora Generalde Fondos and the signing of an agreement for the provision of the services of a fund quotaplacement agent between this bank and the mentioned administrator MGM YES FOR FOR * To give an accounting of the transactions that are referred to in Title XVI of Law 18,046 MGM YES FOR FOR * To pass the other resolutions and grant the authority that may be necessary to fulfill and carry out the resolutions that are passed at this general meeting MGM YES FOR FOR Industrias Bachoco BACHOCOB MX01BA1D0003 12/6/2013 * Presentation and, if deemed appropriate,approval of a proposal regarding dividends.Resolutions in this regard MGM YES FOR FOR Arca Continental AC MX01AC100006 12/11/2013 * Proposal and, if deemed appropriate, approval of the declaration and payment of a cash dividend,in domestic currency, for the amount of MXN1.50 for each one of the shares in circulation,resolutions in this regard * Appointment of delegates * Reading and, if deemed appropriate, approval of the general meeting minutes COMPARTAMOS COMPARC MX01CO0P0009 12/16/2013 * Resolutions regarding the change of the name of the company and the consequent amendment of its corporate bylaws MGM YES FOR FOR * Designation of delegates MGM YES FOR FOR * Resolutions regarding the payment of a dividend MGM YES FOR FOR Grupo Financiero Banorte GFNORTEO MXP370711014 12/20/2013 * Discussion and, if deemed appropriate, approval of a proposal to amend the first resolution passed at the annual general meeting of shareholders that was held on October 14, 2013, for the purpose of anticipating the payments of the dividends scheduled to be settled on January 23,2014, and April 23, 2014, in the amount of MXN0.1963 per share, each, to no later thanDecember 31, 2013 MGM YES FOR FOR * Designation of a delegate or delegates to formalize and carry out, if deemed appropriate,the resolutions that are passed by the general meeting MGM YES FOR FOR Corp Inmobiliaria Vesta VESTA MX01VE0M0003 03/13/2014 * Presentation and, if deemed appropriate,approval of the report from the general director that was prepared in accordance with article 172of the general mercantile companies law andarticle 44, part xi, of the securities market law and the opinion of the board of directors in this regard MGM YES FOR FOR * Presentation and, if deemed appropriate,approval of the audited and consolidated financial statements of the company that were prepared for the fiscal year that ended on December 31,2013 MGM YES FOR FOR * Presentation and, if deemed appropriate,approval of the declaration and payment of a cash dividend, take into account the dividend policy that is in effect and the recommendation from the board of directors MGM YES FOR FOR * Presentation and, if deemed appropriate,approval of the report from the board of directors that is referred to in line E of part iv of article 28 of the securities market law and article 172, lineB, of the general mercantile companies law, in which are contained the main accounting and information policies and criteria that were followed in the preparation of the financialinformation of the company, as well as regarding the transactions and activities in which the board of directors has intervened in accordance with the securities market law MGM YES FOR FOR * Report regarding the fulfillment of the tax obligations of the company MGM YES FOR FOR * Presentation and, if deemed appropriate,approval of the report from the audit committee,from the corporate practices committee, from theinvestment committee, from the ethics committeeand from the corporate responsibility andenvironmental committee, for the fiscal year thatended on December 31, 2013 MGM YES FOR FOR * Discussion and, if deemed appropriate,ratification or appointment of the members who will make up the board of directors of the company, as well as of the chairpersons of the audit and corporate practices committees, for the 2014 fiscal year MGM YES FOR FOR * Discussion and, if deemed appropriate,determination of the compensation that will be paid to the members of the board of directors and of the committees of the company during the 2014 fiscal year MGM YES FOR FOR * Report regarding the cancellation of the shares,of a single series, that are representative of the variable portion of the share capital of the company, that were not the object of subscription and payment in the public offering for the subscription of shares that was conducted by the company in July 2013, resolutions in this regard,in accordance with that which is resolved on atthe general meeting that was held on May 30,2013 MGM YES FOR FOR * Revocation of authority MGM YES FOR FOR * Designation of special delegates of the general meeting MGM YES FOR FOR Empresa de Distribucion EDELNOC PEP701011004 03/18/2014 * To vote regarding the corporate managementand the economic results from the 2013 fiscal year that are stated in the annual report and in the audited financial statements from the fiscalyear that ended on December 31, 2013 MGM YES FOR FOR Electrica de Lima Norte * To vote regarding the allocation of the profit obtained during the 2013 fiscal year MGM YES FOR FOR * To delegate to the board of directors the authorityto approve the interim financial statements for the2014 fiscal year MGM YES FOR FOR * To approve the dividend policy for the 2014 fiscal year MGM YES FOR FOR * To delegate to the board of directors the authority to resolve on the payment of interim dividendsfrom the profit that comes to be obtained duringthe 2014 fiscal year, in accordance with the dividend policy that is approved MGM YES FOR FOR * To delegate to the board of directors the authorityto designate the outside auditors for the 2014 fiscal year MGM YES FOR FOR * To elect the members of the board of directors forthe 2014 fiscal year and to establish theircompensation MGM YES FOR FOR Wal Mart de Mexico WALMEXV MXP810081010 03/20/2014 * Presentation, discussion and, if deemedappropriate, approval of the report: from theboard of directors MGM YES FOR FOR * Presentation, discussion and, if deemedappropriate, approval of the report: from thedirector general MGM YES FOR FOR * Presentation, discussion and, if deemedappropriate, approval of the report: from the auditand corporate practices committees MGM YES FOR FOR * Presentation, discussion and, if deemedappropriate, approval of the report: regarding thefulfillment of the tax obligations MGM YES FOR FOR * Presentation, discussion and, if deemedappropriate, approval of the report: regarding thestock plan for personnel MGM YES FOR FOR * Presentation, discussion and, if deemed appropriate, approval of the report: regarding the status of the fund for the purchase of shares of the company and of the shares of the company that were purchased during 2013 MGM YES FOR FOR * Presentation, discussion and, if deemedappropriate, approval of the report: of the Walmart de Mexico Foundation MGM YES FOR FOR * Discussion and, if deemed appropriate, approval of the audited, consolidated financial statementsto December 31, 2013 MGM YES FOR FOR * Discussion and, if deemed appropriate, approval of the plan for the allocation of results for the period from January 1 through December 31,2013, and, if deemed appropriate, for the payment of dividends MGM YES FOR FOR * Discussion and, if deemed appropriate, approval of the plan to cancel shares of the company that were purchased by the company and that are currently held in treasury MGM YES FOR FOR * Appointment or ratification of the members of the board of directors, of the chairpersons of the audit and corporate practices committees and of the compensation that they are to receive duringthe current fiscal year MGM YES FOR FOR * Discussion and, if deemed appropriate, approvalof the resolutions that are contained in the minutes of the general meeting that was held and the designation of special delegates who will execute the resolutions that are passed MGM YES FOR FOR GRUMA GRUMAB MXP4948K1056 03/21/2014 * Presentation and, if deemed appropriate,approval of a plan for Gruma, Sociedad AnonimaBursatil de Capital Variable, to sign a merger agreement with its subsidiary Investigacion de Tecnologia Avanzada, Sociedad Anonima deCapital Variable, by virtue of which the latter will be the company being merged and the former will be the company conducting the merger or the surviving company MGM YES FOR FOR * Designation of special delegates who will carryout and formalize the resolutions that are passed by the general meeting MGM YES FOR FOR * Preparation, reading and, if deemed appropriate,approval of the minutes that are prepared basedon the general meeting MGM YES FOR FOR Grupo Argos GRUPOARG COT09PA00035 03/26/2014 * Verification of the quorum MGM YES FOR FOR * Reading and approval of the agenda MGM YES FOR FOR * Designation of a committee for the approval of the minutes MGM YES FOR FOR * Joint annual report from the board of directors and from the president MGM YES FOR FOR * Presentation of the financial statements to December 31, 2013 MGM YES FOR FOR * Report from the auditor MGM YES FOR FOR * Approval of the joint annual report from the board of directors and the president and of the financial statements to December 31, 2013 MGM YES FOR FOR * Presentation and approval of the plan for the distribution of profit MGM YES FOR FOR * Approval of the allocation for a social benefit MGM YES FOR FOR * Presentation of the action plan for the process of converging with the international financial reporting standards MGM YES FOR FOR * Election of the board of directors MGM YES FOR FOR * Allocation of compensation for the members of the board of directors MGM YES FOR FOR * Allocation of compensation for the auditor MGM YES FOR FOR * Proposals presented by the shareholders MGM YES FOR FOR Ferreycorp * FERREYC1 PEP736001004 03/26/2014 * Examination and approval of the 2013 annualreport, which includes the analysis and discussion of the financial statements MGM N/A N/A N/A * Distribution of profit from the 2013 fiscal year MGM N/A N/A N/A * Capitalization of freely available profit and of additional capital and the consequent amendment of article 5 of the corporate bylaws in regard to the share capital MGM N/A N/A N/A * Appointment of the outside auditors for the 2014 fiscal year : Ernst & Young MGM N/A N/A N/A * Re-election of Mr. Oscar Espinosa Bedoya asmember of the board of directors for FerreycorpS.A.A., for the period from 2014 through 2017 MGM N/A N/A N/A * Re-election of Mr. Carlos Ferreyros Aspillaga asmember of the board of directors of FerreycorpS.A.A., for the period from 2014 through 2017 MGM N/A N/A N/A * Re-election of Mr. Eduardo Montero Aramburu,as member of the board of directors ofFerreycorp S.A.A., for the period from 2014through 2017 MGM N/A N/A N/A * Re-election of Mr. Juan Manuel Pena Roca, asmember of the board of directors of FerreycoS.A.A., for the period from 2014 through 2017 MGM N/A N/A N/A * Re-election of Mr. Andreas Vonwedemeyer Knigge, as member of the board of directors of Ferreycorp S.A.A., for the period from 2014 through 2017 MGM N/A N/A N/A * Re-election of Mr. Manuel Bustamente Olivares,as member of the board of directors ofFerreycorp S.A.A., for the period from 2014through 2017 MGM N/A N/A N/A * Re-election of Mr. Raul Ortiz De Zevallos Ferrand, as member of the board of directors ofFerreycorp S.A.A., for the period from 2014through 2017 MGM N/A N/A N/A * Re-election of Mr. Aldo Defilippi Traverso as member of the board of directors of FerreycorpS.A.A., for the period from 2014 through 2017 MGM N/A N/A N/A * Re-election of Mr. Ricardo Bricenovillena as member of the board of directors of Ferreycorp of S.A.A., on behalf of the PFAS, for the period from2014 through 2017 MGM N/A N/A N/A * Re-election of Ms. Carmen Rosa Graham Ayilonas member of the board of directors of Ferreycorp S.A.A., on behalf of the PFAS, for theperiod from 2014 through 2017 MGM N/A N/A N/A * Delegation of authority to sign public and orprivate documents MGM N/A N/A N/A Alicorp ALICORC PEP214001005 03/27/2014 * Review and approval of the annual report and individual and consolidated financial statementsfor the 2013 fiscal year MGM YES FOR FOR * Designation of outside auditors for the 2014 fiscal year MGM YES FOR FOR * Determination of the compensation for the board of directors MGM YES FOR FOR * To resolve regarding the allocation of profit MGM YES FOR FOR * Approval of the plan for a simple reorganizationbetween Alicorp S.A.A. and Vitapro S.A. through the transfer by Alicorp S.A.A. to Vitapro S.A. of an asset block related to the animal nutritionbusiness MGM YES FOR FOR * Approval of the simple merger plan betweenAlicorp S.A.A., Industria Nacional De ConservasAlimenticias S.A. and Farmington EnterprisesS.A. through the absorption of Industria NacionalDe Conservas Alimenticias S.A. and Farmingtonenterprises S.A. into Alicorp S.A.A MGM YES FOR FOR Luz del Sur Lima LUSURC1 PEP702521001 03/27/2014 * Approval of the annual report and financial statements from the fiscal year that ended onDecember 31 2013 MGM YES FOR FOR * Allocation of profit MGM YES FOR FOR * Election of the board of director's for the period from 2014 through 2015 MGM YES FOR FOR * Designation of outside auditors for the 2014 fiscal year MGM YES FOR FOR * Compensation of the board of director's MGM YES FOR FOR * Dividend policy MGM YES FOR FOR * Designation of representatives to sign the minutes MGM YES FOR FOR Banco de Chile CHILE CLP0939W1081 03/27/2014 * Among other matters, to propose the capitalization of 30pct of the net profit availablefor allocation of the bank concerning to the period 2013, through the issue of paid up shares, no par shares, with a value of CLP 64.56 per Banco DeChile share, distributed among stockholders at the rate of 0.02312513083 shares per each Banco De Chile share, and to adopt the necessary agreements subject to the exercisingof the options provided in article 31 of the law19,396 MGM YES FOR FOR * To modify article fifth of the bylaws concerning the capital and stocks of the bank, and the first provisional article of the bylaws MGM YES FOR FOR * To adopt the other agreements necessary to legalize and enforce the reforms of bylaws to be agreed MGM YES FOR FOR Constructora Conconcreto CONCONC COF02PA00039 03/27/2014 * Verification of the quorum and notice regarding legal restriction MGM YES FOR FOR * Reading and approval of the agenda MGM YES FOR FOR * Appointment of the committee to review andapprove the general meeting minutes MGM YES FOR FOR * Reading of the annual report from the board of directors and the office of the president Regarding the 2013 fiscal year MGM YES FOR FOR * Reading of the individual and consolidated balance sheet to December 31, 2013, and the other financial statements MGM YES FOR FOR * Reading of the appendices required by article446 of the commercial code MGM YES FOR FOR * Reports from the auditor MGM YES FOR FOR * Proposal regarding the closing of the accounts from the fiscal year and approval of the balance sheet and of the other financial statements MGM YES FOR FOR * Proposal regarding the distribution of profit MGM YES FOR FOR * Consideration regarding a partial amendment of the bylaws, article 5, authorized capital MGM YES FOR FOR * Establishment of compensation for the board ofdirectors and auditor MGM YES FOR FOR * Proposals and various MGM YES FOR FOR Grupo de Inversiones GRUPOSUR COT13PA00011 03/27/2014 * Verification of the quorum MGM YES FOR FOR Suramericana * Reading and approval of the agenda MGM YES FOR FOR * Election of the committee for the approval of the minutes and to count the votes, if required MGM YES FOR FOR * Annual report from the board of directors and from the president MGM YES FOR FOR * Presentation of the financial statements with a cutoff date of December 31, 2013 MGM YES FOR FOR * Report from the auditor MGM YES FOR FOR * Approval of the reports from the board of the board of directors and the president, from the directors and the president, from the auditor and of the financial statements with a cutoff date of December 31, 2013 MGM YES FOR FOR * Presentation and approval of the plan for the distribution of profit: Cash dividend of COP 390per share. Such dividend will be paid in four instalments at a rate of COP 97,50 on April 2014,July 2014, October 2014 and January 2015 MGM YES FOR FOR Election of the board of directors MGM YES FOR FOR * Election of the auditor MGM YES FOR FOR * Establishment of compensation for the board ofdirectors and the auditor for the period from 2014 through 2015 MGM YES FOR FOR * Termination of the use of physical stock certificates for the common shares of the company MGM YES FOR FOR * Amendment of the corporate bylaws MGM YES FOR FOR * Other proposals and various MGM YES FOR FOR Empresa de Energia de EEB COE01PA00026 03/27/2014 * National anthem of the republic of Colombia MGM YES FOR FOR Bogota * Anthem of Bogota, D.C. MGM YES FOR FOR * Report on the registration and validation of those in attendance. Verification of the quorum MGM YES FOR FOR * Appointment of the committee to draft and approve the minutes of the general meeting MGM YES FOR FOR * Appointment of the chairperson of the general meeting MGM YES FOR FOR * A few words from the chairperson of the general meeting MGM YES FOR FOR * Report on the good governance code MGM YES FOR FOR * Consideration of the annual report, specialbusiness group report, EEB and consolidatedfinancial statements, report on financial statusand the opinion of the auditor for the period thatran from January 1 to December 31, 2013 MGM YES FOR FOR * Consideration of the plan for the distribution of profit and payment of dividends MGM YES FOR FOR * Consideration of the financing strategy for Eebis Guatemala MGM YES FOR FOR * Designation of the EEB auditor MGM YES FOR FOR * Election of the members of the board of directors of Empresa de Energia de Bogota S.A. Esp MGM YES FOR FOR * Proposals and various MGM YES FOR FOR Banco de Chile CHILE CLP0939W1081 03/27/2014 * Approval of Annual Report, Balance Sheet,Financial Statement and Report of externalauditors of Banco de Chile, for the year 2013 MGM YES FOR FOR * The distribution of the distributable net income forthe year ended December 31, 2013 and approvalof the Dividend number 202 of CLP3.48356970828 per every "Banco de Chile"shares corresponding to 70% of suchdistributable net income. Said dividend, ifapproved, will be payable after such meeting, atthe Bank's principal offices MGM YES FOR FOR * Appointment of the Board of Director's MGM YES FOR FOR * Directors' remuneration MGM YES FOR FOR Directors and Audit Committee's remuneration and approval of its budget MGM YES FOR FOR Nomination of external auditors MGM YES FOR FOR Directors and Audit Committee report MGM YES FOR FOR * Information with respect of related transactionspursuant Chilean Corporation Law (Ley sobreSociedades Anonimas) MGM YES FOR FOR * Other matters pertinent to General OrdinaryShareholders Meetings according to ChileanCorporate law and to the Bank's by-laws MGM YES FOR FOR Graña y Montero GRAMONC1 PEP736581005 03/28/2014 * Approval of the annual report, approval of theannual corporate governance report and audited,individual and consolidated financial statementsfrom the 2013 fiscal year MGM YES FOR FOR * Allocation of results from the 2013 fiscal year MGM YES FOR FOR * Compensation for the board of directors MGM YES FOR FOR * Designation of outside auditors for the 2014 fiscal year MGM YES FOR FOR * Election of the board of directors for the periodfrom 2014 through 2017 MGM YES FOR FOR Grupo Nutresa NUTRESA COT04PA00028 03/28/2014 * Quorum verification and approval of the agenda MGM YES FOR FOR * Designation of committee for minutes of the meetings approval MGM YES FOR FOR * Reports of the board and President of Corporation MGM YES FOR FOR * Presentation of financial statements at December 31, 2013 MGM YES FOR FOR * Reports of the statutory auditor on the financial statements MGM YES FOR FOR * Approval of the administration reports and MGM YES FOR FOR * Approval of the administration reports and financial statements MGM YES FOR FOR * Profit distribution project cash dividend of COP36 per share. such dividend will be paid on amonthly basis from March 2014 to March MGM YES FOR FOR Inform of Implementation Plan for IFRS in compliance with Decree 2784 MGM YES FOR FOR Propositions and several MGM YES FOR FOR Banco Continental CONTINC1 PEP116001004 03/31/2014 * Approval of the individual and consolidatedfinancial statements, annual report and corporatemanagement for the 2013 fiscal year MGM YES FOR FOR * Approval of the opinion and report from theoutside auditors for the 2013 fiscal year MGM YES FOR FOR * Designation of outside auditors for the 2014 fiscal year MGM YES FOR FOR * Proposal for the allocation of profit MGM YES FOR FOR * Capital increase through the capitalization of profit and voluntary reserves, the establishmentof a legal reserve and the amendment of article 5of the bylaws MGM YES FOR FOR * Determination of the number of members of the board of directors, election of the board of directors and the determination of compensationof the board of directors MGM YES FOR FOR * Delegation to the board of directors of the authority contained in article 184, letter a, line 2,of law 26,702 MGM YES FOR FOR * To approve the issuance of bonds not convertibleinto shares during the 2014 fiscal year and todelegate to the board of directors the authority to decide on the time of the issuance, the amount,the type of bond to be issued and the other conditions of the issuance MGM YES FOR FOR * Amendment of article 9 of the corporate bylaws inreference to no longer using physical sharecertificates MGM YES FOR FOR * Approval of the rules for the general meeting of shareholders MGM YES FOR FOR Arca Continental AC MX01AC100006 9/4/2014 * Presentation and, if applicable approval of the I.Report of the chief executive officer in accordance with article 44, subsection xi, of the securities market law, accompanied by the independent auditors report in connection with the operations and results for the fiscal year ended the December 31, 2013, as well as of the board of directors opinion of the content of such report, II. Report of the board of directors in accordance with article 172, sub section b, of the general corporation's law as well as the report of the activities and operations in which the board of directors intervened in accordance with the securities market law, III. Annual report of the president of the audit committee of the company and corporate practices committee. Lecture in accordance of the tax compliance MGM YES FOR FOR * Proposal in connection to the application results from the income account for the fiscal year 2013 MGM YES FOR FOR * Proposal to approve the maximum amount that may be used by the company to repurchase own shares MGM YES FOR FOR * Appointment of the members of the board of directors of the company once qualified as independent pursuant to article 26 of the securities market law and the determination of their corresponding compensation. Resolutions thereof and election of secretaries MGM YES FOR FOR * Compensation of different committees of the board of directors of the company as well as appointment of the presidents of the audit committee and the corporate practices committee of the company MGM YES FOR FOR * Designation of delegates MGM YES FOR FOR * Lecture and approval the act of the meeting MGM YES FOR FOR Grupo aeropuertario del OMAB MX01OM000018 10/4/2014 * Presentation of the reports from the board of Directors in accordance with the terms of article28, part IV, lines D and E, and article 56 of the securities market law, in regard to the fiscal year that ended on December 31, 2013 MGM YES FOR FOR Centro Norte * Presentation of the report from the general Director and the opinion of the outside Auditor that are referred to in article 28, part IV, line B, of the securities market law, in regard to the fiscal year that ended on December 31, 2013 MGM YES FOR FOR * Presentation of the reports and opinions that are referred to in article 28, part IV, lines A and C, ofthe securities market law, with the inclusion of the tax report that is referred to in article 86, part XX,of the income tax law MGM YES FOR FOR * Discussion, approval and, if deemed appropriate,amendment of the reports that are referred to initem I and II above. resolutions in this regard MGM YES FOR FOR * Allocation of results, increase of reserves and approval of the amount of the funds allocated to the acquisition of shares of the company.resolutions in this regard MGM YES FOR FOR * Discussion and approval, if deemed appropriate,of a proposal to appoint and ratify members of the board of Directors and chairpersons of the audit and corporate practices, finance, planningand sustainability committees. resolutions in this regard MGM YES FOR FOR * Discussion and approval, if deemed appropriate,of the proposal for the payment of compensationto members of the board of Directors and supportcommittees. resolutions in this regard MGM YES FOR FOR * Discussion and approval, if deemed appropriate,of a proposal from the board of Directors to decrease the minimum or fixed share capital through the reimbursement of contributions to the shareholders, without decreasing the total number of shares representative of the sharecapital and, if deemed appropriate, to amend the text of article 6 of the corporate bylaws of the company. resolutions in this regard MGM YES FOR FOR * Designation of special delegates. resolutions in this regard MGM YES FOR FOR Corp Inmobiliaria Vesta VESTA MX01VE0M0003 10/4/2014 * Report regarding the fulfillment of the tax obligations of the company MGM YES FOR FOR * Proposal, discussion and, if deemed appropriate,designation of the members who will make up the board of directors of the company, as well as of the chairpersons of the audit and corporate practices committees, during the 2014 fiscal year,resolutions in this regard MGM YES FOR FOR * Proposal, discussion and, if deemed appropriate,determination of the compensation payable to themembers of the board of directors and of thecommittees of the company during the 2014fiscal year, resolutions in this regard MGM YES FOR FOR * Report regarding the cancellation of the shares,of a single series, that are representative of the variable portion of the share capital of the company, which were not subscribed for and paid in under the public offering for the subscription of shares that was carried out by the company in July 2013, resolutions in this regard, in accordance with that which was resolved on at the general meeting that was held on May 30,2013 MGM YES FOR FOR * Designation of special delegates from the general meeting MGM YES FOR FOR CAP SA ** CAP CLP256251073 04/15/2014 * TO VOTE REGARDING THE ANNUAL REPORT AND THE FINANCIAL STATEMENTS FROM THE 2, TO TAKE COGNIZANCE OF THE STATUS OF THECOMPANY AND THE REPORTS FROM THE OUTSIDE AUDITORS MGM YES FOR FOR * DIVIDEND POLICY AND DISTRIBUTION MGM YES FOR FOR * DESIGNATION OF OUTSIDE AUDITORS MGM YES FOR FOR * ELECTION OF THE BOARD OF DIRECTORS MGM YES FOR FOR * COMPENSATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS MGM YES FOR FOR * ANNUAL MANAGEMENT REPORT FROM THE COMMITTEE OF DIRECTORS,COMPENSATION OF ITS MEMBERS AND EXPENSE BUDGET FOR THE FUNCTIONING OF THAT COMMITTEE MGM YES FOR FOR * APPOINTMENT OF RISK RATING AGENCIES MGM YES FOR FOR * OTHER MATTERS OF CORPORATE INTEREST THAT ARE WITHIN THE AUTHORITY OF THE GENERAL MEETING MGM YES ABSTEIN FOR Industrias Bachoco BACHOCOB MX01BA1D0003 04/23/2014 * Presentation and, if deemed appropriate,approval of a. The report from the general director, accompanied by the opinion of the outside auditor of the company, regarding the fiscal year that ended on December 31, 2013, aswell as the opinion of the board of directors regarding the content of that report, b. The report from the board of directors that contains the main accounting and information policies and criteria followed in the preparation of the financialinformation of the company, and information regarding the transactions and activities in which the board of directors of the company has intervened, c. The audited financial statements of the company to December 31, 2013, d. The annual report regarding CONTD MGM YES FOR FOR * Presentation of the report regarding the fulfillmentof the tax obligations from the last fiscal year that are the responsibility of the company, in accordance with that which is provided for in partXIX of article 76 of the income tax law.Resolutions in this regard MGM YES FOR FOR * Presentation and, if deemed appropriate,approval of the report from the board of directors of the company regarding the policies for the acquisition and placement of shares of the company and presentation and, if deemed appropriate, approval of the maximum amount of funds that can be allocated to the purchase of shares of the company for the 2014 fiscal year.Resolutions in this regard MGM YES FOR FOR * Appointment or, if deemed appropriate,ratification of the members of the board of directors of the company and of the secretary of the board of directors. Resolutions in this regard MGM YES FOR FOR * Appointment or, if deemed appropriate,ratification of the chairperson and of the members of the audit and corporate practices committee of the company. Resolutions in this regard MGM YES FOR FOR * To determine the compensation for the members of the board of directors of the company and forthe secretary of the board of directors, as well asof the chairperson and members of the audit and corporate practices committee of the company.Resolutions in this regard MGM YES FOR FOR * Designation of special delegates of the companyto attend the general meetings of shareholders of the subsidiaries of the company, as well as to carry out, formalize and record in the public registry of commerce the resolutions that are passed by this general meeting. Resolutions in this regard MGM YES FOR FOR COLBUN COLBUN CLP3615W1037 04/23/2014 * Examination of the status of the company and report from the outside auditors and from the accounts. MGM YES FOR FOR * Approval of the annual report and financial statements to December 31, 2013 MGM YES FOR FOR * Distribution of profit and payment of dividends MGM YES FOR FOR * Approval of the investment and financing policy of the company MGM YES FOR FOR * Policies and procedures regarding profit and dividends MGM YES FOR FOR * Designation of outside auditors for the 2014 fiscal year MGM YES FOR FOR * Designation of accounts inspectors and their compensation MGM YES FOR FOR * Establishment of the compensation of the members of the board of directors MGM YES FOR FOR * Report on the activities of the committee of directors MGM YES FOR FOR * Establishment of the compensation of the committee of directors and determination of its budget MGM YES FOR FOR * Information regarding resolutions of the board of directors that are related to acts and contracts that are governed by title XVI of law number18,046 MGM YES FOR FOR * Other matters of corporate interest that are within the authority of the general meeting MGM YES FOR FOR Gentera GENTERA MX01GE0E0004 04/24/2014 * RESOLUTIONS REGARDING THE REPORTS CONCERNING THE FISCAL YEAR THAT ENDED ON DECEMBER 31, 2013, IN ACCORDANCE WITH THE TERMS OF THAT WHICH IS PROVIDED FOR IN ARTICLE , PART IV, OF THE SECURITIES MARKET LAW MGM YES FOR FOR * RESOLUTIONS IN REGARD TO THE ALLOCATION OF RESULTS FROM THE 2 MGM YES FOR FOR * RESOLUTIONS REGARDING THE REPORT CONCERNING THE STATUS OF THE FUND FOR THE ACQUISITION OF SHARES OF THE COMPANY MGM YES FOR FOR * REPORT REGARDING THE FULFILLMENT OF THE TAX OBLIGATIONS THAT ARE THE RESPONSIBILITY OF THE COMPANY, IN ACCORDANCE WITH THAT WHICH IS PROVIDED FOR IN ARTICLE 86, PART XX, OFTHE INCOME TAX LAW MGM YES FOR FOR * RESOLUTIONS REGARDING THE ELECTION OR RATIFICATION, IF DEEMED APPROPRIATE, OF MEMBERS OF THE BOARD OF DIRECTORS, OF THE CHAIRPERSONS OF THE AUDIT AND CORPORATE PRACTICES COMMITTEES, AS WELL AS THE DETERMINATION OF THEIR COMPENSATION, CLASSIFICATION OF INDEPENDENCE MGM YES FOR FOR * RESOLUTIONS REGARDING THE APPOINTMENT OR RATIFICATION, IF DEEMED APPROPRIATE, OF THE CHAIRPERSON OF THE BOARD OF DIRECTORS, SECRETARY AND VICE SECRETARY OF THE SAME MGM YES FOR FOR * DESIGNATION OF DELEGATES MGM YES FOR FOR Gruma GRUMAB MXP4948K1056 04/25/2014 * Presentation of the reports that are referred to in Article 28, part iv, of the securities market lawand article 19, part iv, of the corporate bylaws, for the fiscal year that ended on December 31, 2013,including the financial statements of Gruma,S.A.B. de C.V. for the period that ran from January 1 to December 31, 2013, for discussion and, if deemed appropriate, approval MGM YES FOR FOR * Reading of the report regarding the fulfillment of the tax obligations that is referred to in article 76,part XIX, of the income tax law MGM YES FOR FOR * Proposal and, if deemed appropriate, approval of the allocation of the results from the period mentioned in item I above MGM YES FOR FOR * Proposal to establish the maximum amount of funds to allocate the purchase of shares of the company and the report regarding the transactions conducted with shares of the company during the 2013 fiscal year MGM YES FOR FOR * Election of the members of the board of directors and the secretary, both full and alternate,classification of the independence of the members of that corporate body who have been proposed as independent members and the determination of their compensation MGM YES FOR FOR * Election of the chairpersons of the audit and corporate practices committees of the company MGM YES FOR FOR * Designation of special delegates who will carryvout and formalize the resolutions that are passed by the general meeting MGM YES FOR FOR * Preparation, reading and, if deemed appropriate approval of the minutes that are prepared MGM YES FOR FOR Grupo Financiero Banorte GFNORTEO MXP370711014 04/25/2014 * PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF THE REPORTS THAT ARE REFERRED TO IN PART IV OF ARTICLE 28 OF THE SECURITIES MARKET LAW FOR THE FISCAL YEAR THAT ENDED ON DECEMBER 31, 2013 MGM YES FOR FOR * ALLOCATION OF PROFIT MGM YES FOR FOR * ELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY AND THE CLASSIFICATION OF THEIR INDEPENDENCE MGM YES FOR FOR * DETERMINATION OF THE COMPENSATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS MGM YES FOR FOR * DESIGNATION OF THE MEMBERS OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE MGM YES FOR FOR * DESIGNATION OF THE MEMBERS OF THE RISK POLICY COMMITTEE MGM YES FOR FOR * REPORT FROM THE BOARD OF DIRECTORS REGARDING THE TRANSACTIONS THAT WERE CONDUCTED WITH THE SHARES OF THE COMPANY DURING 2013, AS WELL AS THE DETERMINATION OF THE MAXIMUM AMOUNT OF FUNDS THAT CAN BE ALLOCATED TO THE PURCHASE OF SHARES OF THE COMPANY FOR THE 2014 FISCALYEAR MGM YES FOR FOR * DESIGNATION OF A DELEGATE OR DELEGATES TO FORMALIZE AND CARRY OUT, IF DEEMED APPROPRIATE, THE RESOLUTIONS THAT ARE PASSED BY THE GENERAL MEETING MGM YES FOR FOR Mexichem MEXCHEM MX01ME050007 04/29/2014 * REPORT FROM THE GENERAL DIRECTOR AND, ON THE BASIS OF THIS REPORT, THE REPORT FROM THE BOARD OF DIRECTORS,FOR THE PURPOSES OF ARTICLE 28, PARTIV, LINE B, OF THE SECURITIES MARKET LAW AND ARTICLE , REGARDING THE OPERATIONS AND RESULTS FROM THE FISCAL YEAR THAT ENDED ON DECEMBER31, 2013, AND THE AUDITED INDIVIDUAL AND CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY, WITH ITS SUBSIDIARIES,TO THAT DATE, AS WELL AS THE REPORT THAT IS REFERRED TO IN PART XIX OFARTICLE 76 OF THE INCOME TAX LAW MGM YES FOR FOR * PRESENTATION OF THE ANNUAL REPORT FROM THE AUDIT AND CORPORATE PRACTICES COMMITTEE OF THE COMPANY MGM YES FOR FOR * PROPOSAL AND RESOLUTION REGARDING THE ALLOCATION OF THE RESULTS FOR THE FISCAL YEAR THAT ENDED ON DECEMBER 31, 2013 MGM YES FOR FOR * ELECTION AND OR RATIFICATION OF THE MEMBERS OF THE BOARD OF DIRECTORS,BOTH FULL AND ALTERNATE, THE SECRETARY AND VICE SECRETARY, AS WELL AS OF THE MEMBERS AND SECRETARY OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE OF THE COMPANY MGM YES FOR FOR * DETERMINATION OF THE COMPENSATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS, AS WELL AS FOR THE PERSONS WHO WILL MAKE UP THE AUDIT AND CORPORATE PRACTICES COMMITTEE OF THE COMPANY MGM YES FOR FOR * DETERMINATION OF THE MAXIMUM AMOUNT OF FUNDS THAT CAN BE ALLOCATED,DURING THE 2, TO THE PURCHASE OF SHARES OF THE COMPANY MGM YES FOR FOR * THE ANNUAL REPORT FROM THE BOARD OF DIRECTORS REGARDING THE ADOPTION OR MODIFICATION OF THE POLICIES REGARDING THE ACQUISITION OF SHARES OF THE COMPANY AND REGARDING THE RESOLUTIONS OF THAT CORPORATE BODY IN REGARD TO THE PURCHASE AND OR PLACEMENT OF SHARES OF THE COMPANY MGM YES FOR FOR * DESIGNATION OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS THAT ARE PASSED BY THE GENERAL MEETING MGM YES FOR FOR Empresa de Energia de EEB COE01PA00026 5/8/2014 * REPORT ON THE REGISTRATION AN DVERIFICATION OF ATTENDEES.VERIFICATION OF THE QUORUM MGM YES FOR FOR Bogota * APPOINTMENT OF A COMMITTEE TO DRAFT AND APPROVE THE GENERAL MEETING MINUTES MGM YES FOR FOR * APPOINTMENT OF THE CHAIRPERSON OF THE GENERAL MEETING MGM YES FOR FOR * CONSIDERATION OF THE ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS OF EMPRESA DE ENERGIA DE BOGOTA S.A.ESP MGM YES FOR FOR * Vote has not been submitted on time ** There was a mistake when issue the vote. Should have been FOR instead of ABSTEIN SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 12, 2014 * Print the name and title of each signing officer under his or her signature.
